
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1679
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Carnahan
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  September as Childhood Cancer Awareness Month.
	
	
		Whereas childhood cancer is the leading cause of death in
			 children under the age of 20, killing more children than asthma, diabetes,
			 cystic fibrosis, and AIDS combined;
		Whereas more than 12,400 children are diagnosed with
			 childhood cancer each year and 35 children are diagnosed each day;
		Whereas 2,500 children a year will not survive their
			 illness;
		Whereas studies and drug development specific to childhood
			 cancers remain underfunded;
		Whereas for every $6 in Federal research per AIDS patient
			 and every $1 per patient with breast cancer, a child with cancer receives only
			 30 cents;
		Whereas since 1980, only one new drug has been approved
			 for the treatment of childhood cancer, compared with 50 that have been approved
			 for adults;
		Whereas 3 out of 5 survivors will suffer life-long side
			 effects, including heart damage, second cancers, lung damage, infertility,
			 cognitive impairment, growth deficits, hearing loss, and more;
		Whereas the American Childhood Cancer Organization is
			 recognized for its advocacy of childhood cancer awareness;
		Whereas the St. Baldrick’s Foundation is recognized for
			 its endless efforts to raise money for childhood cancer research;
		Whereas Curesearch is recognized for its advocacy and
			 research for childhood cancer;
		Whereas the Make a Wish Foundation is recognized for its
			 efforts in providing support through granting wishes to children suffering from
			 childhood cancer and other diseases;
		Whereas Friends of Kids With Cancer is recognized for its
			 efforts in providing support to childhood cancer patients and their families in
			 St. Louis, Missouri;
		Whereas there is a need for greater awareness for
			 childhood cancer on part of the public, including awareness of symptoms,
			 treatment options, research, and public policy implications; and
		Whereas September would be an appropriate month to
			 designate as Childhood Cancer Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Childhood
			 Cancer Awareness Month; and
			(2)applauds the
			 actions of medical professionals and other caregivers, researchers, patients
			 and their families, and others who strive to combat and raise public awareness
			 of childhood cancer.
			
